Citation Nr: 1701659	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from August 1957 to August 1960 in the United States Navy.  Evidence of record also detailed that the Veteran had a period of service in the Pennsylvania Army National Guard and United States Army Reserve from August 1955 to May 1957 (with no active service other than for training purposes) and periods of service in the United States Naval Reserve (USNR) from August 1960 to August 1961, August 1967 to August 1971, and March 1972 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  In an October 2013 rating decision, the RO in Philadelphia, Pennsylvania, denied entitlement to nonservice-connected pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for asbestosis (asbestos disease), chronic obstructive pulmonary disease, bilateral hearing loss, prostate cancer, ionizing radiation exposure, malignant melanoma, and tinnitus have been raised by the record in a December 2016 standardized claim form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A review of the electronic claims file reveals that further development on these matters is warranted.

As an initial matter, following the issuance of statement of the case (SOC) in August 2015 for the service connection claim for Parkinson's disease and certification of that appeal to the Board in December 2016, additional evidence, to include VA treatment records dated through December 2016 was developed by VA.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a supplemental statement of the case (SSOC) may be issued with consideration of all the evidence of record with regard to the initial rating claims on appeal.  

Evidence of record dated in May 2012 showed the Veteran had Title II and Title XVI status with the Social Security Administration (SSA).  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the service connection claim currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Pertinent to both claims on appeal, the Veteran and his spouse have repeatedly alleged that he was sent to Vietnam from October 1969 to September 1970 for active duty training during his verified period of service in the USNR from August 1967 to August 1971.  They have also asserted that he was a swift boat crewmember on boat hulls enumerated as 70 and 71 and traveled down the Cua Lon and Ha Tien Rivers.  He also reportedly was assigned to the USS Belknap.  

In November 2016, the Veteran also submitted photographs purportedly showing his in time in Vietnam.  Parenthetically, the Board notes that ships operating primarily or exclusively on Vietnam's inland waterways, which included smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats) - were found eligible for the presumption of herbicide exposure because their primary service was on the inland waterways of Vietnam.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated December 9, 2014).

Evidence of record details that the AOJ requested and received an assortment of service personnel records and service treatment records from the Veteran's period of active duty service as well as his extensive periods of service in the USNR.  While available enlisted record reports and points summaries did not show a period of active duty service from 1969 to 1970 or verify any service in Vietnam, records obtained were clearly incomplete.  However, all attempts to locate these records have not been exhausted by the AOJ and it clearly never issued a formal finding regarding the unavailability of the Veteran's complete service personnel records and service treatment records from both his periods of active duty and reserve service.  Thus, any additional service personnel records and service treatment records from both his periods of active duty and reserve service should be obtained.  Any unsuccessful attempts to obtain this evidence should be properly documented in the electronic claims file, to include the preparation of a memorandum of unavailability.

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Bay Pines VA Medical Center (VAMC) most recently dated in December 2016.  Therefore, on remand, updated VA treatment records, from the Bay Pines VAMC, to include all associated outpatient clinics, dated since December 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed Parkinson's disease from Bay Pines VAMC for the time period from December 2016 to the present and associate them with the record.

2.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits under Title II and/or XVI of the Social Security Act, including the medical records relied upon concerning that claim.

3.  Request copies of any ships logs from the USS Belknap and swift boats with hull numbers 70 and/or 71 for the purpose of determining whether they contain references to the Veteran having been on those vessels.   

4.  The AOJ should review the record and ascertain whether additional service treatment records and service personnel records may be obtained from any appropriate source.  Contact any appropriate records repository to obtain a complete copy of the Veteran's service personnel records and service treatment records from his periods of active duty and reserve service.  If no records can be obtained for his periods of active duty and reserve service spanning from 1955 to 1978, the AOJ must make a formal finding of unavailability and inform the Veteran and his representative.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since each August 2015 SOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

